 


109 HR 2600 IH: Prescription Drug Tampering Prevention Act of 2005
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2600 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Shaw introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act with respect to the sale or trade of prescription drugs that were knowingly caused to be adulterated or misbranded, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prescription Drug Tampering Prevention Act of 2005.  
2.Sale or trade of prescription drugs knowingly caused to be adulterated or misbranded; knowing purchase or tradeSection 303(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended by adding at the end the following paragraph: 
 
(3)Notwithstanding paragraph (1) or (2), in the case of a person who violates section 301(a), 301(b), or 301(c) with respect to a drug that is subject to section 503(b)(1)(B), if the person knowingly caused the drug to be adulterated or misbranded and sells or trades the drug, or the person purchases or trades for the drug knowing or having reason to know that the drug was knowingly caused to be adulterated or misbranded, the person shall be fined in accordance with title 18, United States Code, or imprisoned for any term of years or for life, or both.. 
3.Other criminal penalties; clarification regarding finesSection 303 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking shall be imprisoned and all that follows and inserting the following: shall be fined in accordance with title 18, United States Code, or imprisoned not more than one year, or both.; and 
(B)in paragraph (2), by striking shall be imprisoned and all that follows and inserting the following: shall be fined in accordance with title 18, United States Code, or imprisoned not more than three years, or both.; and 
(2)in subsection (b)(1), in the matter after and below subparagraph (D), by striking shall be imprisoned and all that follows an inserting the following: shall be fined in accordance with title 18, United States Code, or imprisoned not more than 10 years, or both.. 
 
